Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OPTIMUM FUND TRUST Optimum Small-Mid Cap Value Fund Optimum International Fund (each a "Fund" and collectively, the "Funds") Supplement to the Funds' Prospectuses dated July 29, 2008 The Board of Trustees of the Funds has approved the appointment of Westwood Management Corp. ("Westwood") as a sub-adviser to the Optimum Small-Mid Cap Value Fund and BlackRock Advisors, LLC ("BlackRock") as a sub-adviser to the Optimum International Fund. Westwood will replace Hotchkis and Wiley Capital Management, LLC ("H&W") as a sub-adviser and BlackRock will replace AllianceBernstein LP ("Alliance") as a sub-adviser. It is currently anticipated that Westwood will begin serving as sub-adviser on the sleeve of the Fund currently managed by H&W on or about December 17, 2008, and BlackRock will begin serving as sub-adviser on the sleeve of the Fund currently managed by Alliance on or about December 19, 2008. For Optimum Small-Mid Cap Value Fund only: In connection with Westwood's appointment as a sub-adviser, the following replaces the information in the section of the Fund's prospectuses entitled, "Profile: Optimum Small-Mid
